       Case 4:97-cr-00243-LPR Document 1430 Filed 07/14/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,              )
                                       )
                                       )
       v.                              )     Case No. 4:97-CR-00243
                                       )         (Capital Case)
                                       )
DANIEL LEWIS LEE.                      )


     GOVERNMENT’S NOTICE REGARDING EXECUTION DATE

      The United States hereby notifies the Court that the Director of the

Federal Bureau of Prisons, upon the direction of the Attorney General, has

scheduled the execution of Daniel Lewis Lee, in accordance with 28 C.F.R.

Part 26, to take place on July 14, 2020.

                                           Respectfully submitted,

                                           /s/John M. Pellettieri
                                           JOHN M. PELLETTIERI
                                           Attorney, Appellate Section
                                           Criminal Division
                                           U.S. Department of Justice
                                           950 Pennsylvania Ave., N.W.
                                           Rm. 1258
                                           Washington, D.C. 20530
                                           (202) 307-3766

Dated: July 14, 2020
       Case 4:97-cr-00243-LPR Document 1430 Filed 07/14/20 Page 2 of 2


                       CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the Eastern District of

Arkansas using the CM/ECF system on July 14, 2020. I certify that all

participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.


                                         /s/John M. Pellettieri
                                         JOHN M. PELLETTIERI
                                         Attorney, Appellate Section
                                         Criminal Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., N.W.
                                         Rm. 1258
                                         Washington, D.C. 20530
                                         (202) 307-3766
